COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00434-CR


Tiffney Lynne McAdoo                   §    From the 372nd District Court

                                       §    of Tarrant County (1247940R)

v.                                     §    December 13, 2012

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00434-CR
                             NO. 02-12-00435-CR


TIFFNEY LYNNE MCADOO                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Tiffney Lynne McAdoo attempts to appeal following her pleas of

guilty to theft of property valued between $1,500 and $20,000 from an elderly

individual and to making a false statement to obtain property or credit. See Tex.

Penal Code Ann. § 31.03(e)(4), (f) (West Supp. 2012); id. § 32.32 (West 2011).

Following the plea agreements, the trial court sentenced Appellant to five years’


      1
       See Tex. R. App. P. 47.4.

                                        2
incarceration in each case but suspended her sentence, ordering that Appellant

be placed on community supervision for five years and that Appellant make

restitution.

       The trial court’s certifications of Appellant’s right to appeal state in each

case that this “is a plea-bargain case, and the defendant has NO right of appeal.”

See Tex. R. App. P. 25.2(a)(2). On September 17, 2012, we notified Appellant

that these appeals could be dismissed unless she or any party desiring to

continue the appeals filed a response showing grounds for continuing the

appeals. We have to date not received any response.

       The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only those matters that were raised by written

motion filed and ruled on before trial or after getting the trial court’s permission to

appeal. See Tex. R. App. P. 25.2(a)(2). Because the trial court’s certifications

reflect that Appellant has no right of appeal, we dismiss these appeals for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 13, 2012




                                          3